UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 SEC FILE NUMBER 0-24002 CUSIP NUMBER NOTIFICATION OF LATE FILING (Check One): xForm 10-KoForm 20-FoForm 11-K oForm 10D oForm 10-QoForm N-SARoForm N-CSR For Period Ended: December 31, 2009 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: n/a Read Instruction Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: n/a PART I – REGISTRANT INFORMATION Central Virginia Bankshares, Inc. Full Name of Registrant n/a Former Name if Applicable 2036 New Dorset Road, Post Office Box 39 Address of Principal Executive Office (Street and Number) Powhatan, Virginia 23139 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a)
